— In a proceeding pursuant to CPLR article 78 to compel respondents to reinstate petitioner to his position as a high school teacher, petitioner appeals from a judgment of the Supreme Court, Kings County, dated October 5, 1977, which dismissed the petition. Judgment affirmed, without costs or disbursements. We are affirming solely on the ground that the petitioner failed to exhaust his administrative remedies. We do not adopt the reasoning of Special Term in relation to a due process hearing and have not reached the issue of whether, *979under the circumstances of this record, petitioner may have been terminated before the end of his probationary period or for improper reasons. Titone, J. P., Suozzi, O’Connor and Lazer, JJ., concur.